DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendment filed on 11/30/2021 has been accepted and entered. Accordingly, Claims 1, 10 and 19 have been amended. Claims 4 and 13 are canceled. Claims 5 and 14 were previously canceled.
Claims 1-3, 6-12 and 15-20 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 8 to 11 of the Amendment filed 11/30/2021, with respect to claims 1-3, 6-12 and 15-20, in conjunction with amendments “determining, according to the first Wi-Fi list, X Wi-Fi lists from historical data of Wi-Fi connection, each of the X Wi-Fi lists containing information of an AP previously connected by a terminal, the historical data of Wi-Fi connection containing Y Wi-Fi lists, Y being a positive integer, and X being a positive integer smaller than or equal to M; extracting information of Z APs from the X Wi-Fi lists, the information of each of the Z
APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state; adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list; and displaying the second Wi-Fi list on a mobile terminal, wherein determining, according to the first Wi-Fi list, the X Wi-Fi lists from the historical data of Wi-Fi connection comprises: determining a similarity value between the first Wi-Fi list and each of the Y Wi-Fi lists to obtain Y similarity values; selecting, from the Y similarity values, X similarity values each larger than a second preset threshold; and obtaining the X Wi-Fi lists each corresponding to one of the X similarity values” has been fully considered and are persuasive. Therefore, rejections of claims 1-3, 6-12 and 15-20 have been withdrawn.
Allowable Subject Matter
Claims 1-3, 6-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “determining, according to the first Wi-Fi list, X Wi-Fi lists from historical data of Wi-Fi connection, each of the X Wi-Fi lists containing information of an AP previously connected by a terminal, the historical data of Wi-Fi connection containing Y Wi-Fi lists, Y being a positive integer, and X being a positive integer smaller than or equal to M; extracting information of Z APs from the X Wi-Fi lists, the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state; adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list; and displaying the second Wi-Fi list on a mobile terminal, wherein determining, according to the first Wi-Fi list, the X Wi-Fi lists from the historical data of Wi-Fi connection comprises: determining a similarity value between the first Wi-Fi list and each of the Y Wi-Fi lists to obtain Y similarity values; selecting, from the Y similarity values, X similarity values each larger than a second preset threshold; and obtaining the X Wi-Fi lists each corresponding to one of the X similarity values” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Austin et al. (U.S Patent Application Publication No. US 2011/0286437 A1), which is directed to mobile communication network system; and teaches that method for Wi-Fi connection of mobile device 101, Wi-Fi access points are scanned for = M APs, NIC 109 of the mobile device 101 is performing Wi-Fi scan to obtain information of M access points (Aps), M being a positive integer for more than one access point for all scanned; any found are collected = N APs and added to a found list = first Wi-Fi list (e.g., selecting information of N APs from the information of the M APs) to a found list = first Wi-Fi list containing the information of the N APs; selecting information of N APs from the information of the M APs (e.g., scans for available access points) when the mobile device determines whether any of the available access points match a list of access points for the service provider of the mobile device = N APs to generate a first Wi-Fi list containing the information of the N APs satisfying the captured available access points (e.g., predetermined requirement); the list of detected access points or added to a found list/ the first Wi-Fi list is compared with an existing list (historical data) to determine if any of the access points are preferred S984 = (X Wi-Fi list), any of the access points are preferred S984 which is containing information of the access point from the existing list (historical data) meaning the AP previously connected by a mobile device terminal, the historical data of Wi-Fi connection containing Y Wi-Fi list, Y being a 
	Yepez (U.S Patent Application Publication No. US 2010/0309815 A1), which is directed to data processing system; and teaches that the dwell time/ information of each WAP/ Z APs comprising information indicative of whether the AP is a hidden access point or a known /non-hidden AP and, the information (e.g., SSID) indicating whether the AP is in a hidden state or a non-hidden state and, the information of no service set identifier (SSID) indicative of whether the AP is in a hidden candidate network and, the information of each of the WAP/ Z APs comprising service set identifier (SSID)/ information indicating whether the AP is the hidden access points or a non-hidden access points; adding the information of hidden access points from directed scan 407 (e.g., Z APs) to the list of available access points/the first Wi-Fi list to obtain a second Wi-Fi list; display device 713 is displaying the second Wi-Fi list on a device 101/mobile terminal and, display device 807 is displaying the second Wi-Fi list on a device 101/mobile terminal (para [0037] Fig.1-2&4).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “determining, according to the first Wi-Fi list, X Wi-Fi lists from historical data of Wi-Fi connection, each of the X Wi-Fi lists containing information of an AP previously connected by a terminal, the historical data of Wi-Fi connection containing Y Wi-Fi lists, Y being a positive integer, and X being a positive integer smaller than or equal to M; extracting information of Z APs from the X Wi-Fi lists, the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state; adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list; and displaying the second Wi-Fi list on a mobile terminal, wherein determining, according to the first Wi-Fi list, the X Wi-Fi lists from the historical data of Wi-Fi connection comprises: determining a similarity value between the first Wi-Fi list and each of the Y Wi-Fi lists to obtain Y similarity values; selecting, from the Y similarity values, X similarity values each larger than a second preset threshold; and obtaining the X Wi-Fi lists each corresponding to one of the X similarity values” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/REBECCA E SONG/Primary Examiner, Art Unit 2414